


109 HR 6100 IH: To amend title 38, United States Code, to provide for

U.S. House of Representatives
2006-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6100
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2006
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 38, United States Code, to provide for
		  certain servicemembers to become eligible for educational assistance under the
		  Montgomery GI Bill.
	
	
		1.Short titleThis Act may be cited as the Military
			 Education Enhancement Opportunities Act of 2006.
		2.Opportunity for
			 certain active-duty personnel to enroll under the Montgomery GI Bill
			(a)In
			 generalChapter 30 of title 38, United States Code, is amended by
			 inserting after section 3018C the following new section:
				
					3018D.Opportunity
				for certain active-duty personnel to enroll
						(a)(1)Notwithstanding any
				other provision of law, an individual described in subsection (b) who makes an
				irrevocable election under this section during the one-year period beginning on
				the date of the enactment of this section, shall be entitled to basic
				educational assistance under this chapter.
							(2)The Secretary of each military
				department shall provide for procedures for a qualified individual to make an
				irrevocable election under this section in accordance with regulations
				prescribed by the Secretary of Defense for the purpose of carrying out this
				section or which the Secretary of Homeland Security shall provide for such
				purpose with respect to the Coast Guard when it is not operating as a service
				in the Navy.
							(b)An individual
				described in this subsection is an individual who—
							(1)first became a
				member of the Armed Forces or first entered on active duty as a member of the
				Armed Forces on or after January 1, 1977, and before July 1, 1985;
							(2)has served on
				active duty without a break in service since the date the individual first
				became such a member or first entered on active duty as such a member and
				continues to serve on active duty for some or all of the one-year period
				referred to in subsection (a);
							(3)has not enrolled
				in the educational benefits program provided by chapter 32 of this
				title;
							(4)before making an
				election under this section, has completed the requirements of a secondary
				school diploma (or equivalency certificate) or has successfully completed (or
				otherwise received academic credit for) the equivalent of 12 semester hours in
				a program of education leading to a standard college degree; and
							(5)when discharged or
				released from active duty, is discharged or released therefrom with an
				honorable discharge.
							(c)(1)Subject to the succeeding
				provisions of this subsection, with respect to an individual described in
				subsection (b) who makes an election under this section to become entitled to
				basic educational assistance under this chapter—
								(A)the basic pay of the individual shall
				be reduced (in a manner determined by the Secretary concerned) until the total
				amount by which such basic pay is reduced is $2,700; and
								(B)to the extent that the basic pay of
				the individual is not so reduced before the qualified individual’s discharge or
				release from active duty as specified in subsection (b)(4), at the election of
				the qualified individual, the Secretary concerned shall collect from the
				qualified individual or reduce the retired or retainer pay of the qualified
				individual by an amount equal to the difference between $2,700 and the total
				amount of reductions under subparagraph (A), which shall be paid into the
				Treasury of the United States as miscellaneous receipts.
								(2)(A)The Secretary concerned
				shall provide for an 18-month period, beginning on the date the individual
				makes an election under this section, for the individual to pay that Secretary
				the amount due under paragraph (1).
								(B)Nothing in subparagraph (A) shall be
				construed as modifying the period of eligibility for and entitlement to basic
				educational assistance under this chapter applicable under section 3031 of this
				title.
								(d)With respect to
				individuals described in subsection (b) from whom the Secretary is required to
				collect an amount under paragraph (1) of subsection (c), no amount of
				educational assistance allowance under this chapter shall be paid to the
				individual until the earlier of the date on which—
							(1)the Secretary
				concerned collects the applicable amount under subparagraph (A) of such
				paragraph; or
							(2)the retired or
				retainer pay of the individual is first reduced under subparagraph (B) of such
				paragraph.
							(e)The Secretary, in
				conjunction with the Secretary of Defense, shall provide for notice of the
				opportunity under this section to elect to become entitled to basic educational
				assistance under this
				chapter.
						.
			(b)Conforming
			 amendmentsSuch title is further amended—
				(1)in section
			 3013(d), by striking or 3018C and inserting 3018C, or
			 3018D; and
				(2)in section
			 3017(b)(1) of such title is amended—
					(A)in subparagraphs
			 (A) and (C), by striking or 3018C(e) and inserting
			 3018C(e), or 3018D(c); and
					(B)in subparagraph
			 (B), by inserting or 3018D(c) after under section
			 3018C(e).
					(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by inserting after the item relating to section 3018C the
			 following new item:
				
					
						3018D. Opportunity for certain active-duty
				personnel to
				enroll.
					
					.
			
